Citation Nr: 1218866	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  11-28 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung condition, claimed as chronic obstructive pulmonary disease, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel

INTRODUCTION

The Veteran served on active duty from November 1952 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at an April 2012 hearing by the undersigned Veterans Law Judge held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his currently diagnosed chronic obstructive pulmonary disease (COPD) is related to his four years of military service, during which he served aboard the USS Champlain, the USS Hornet, and the USS Erben.  Although the March 2010 VA examiner concluded that the Veteran's COPD was more likely related to the Veteran's history of smoking, and not to his claimed asbestos exposure, that examiner also noted that the Veteran's most recent chest X-ray showed no evidence of asbestos exposure.  It is not clear whether the examiner's opinion would have been different had the chest X-rays showed evidence of asbestos exposure.  To that end, the Veteran indicated during his April 2012 Board hearing that an additional chest X-ray had been taken in late 2011 or early 2012, and review of the claims file does not show that this report is of record.  If additional pertinent evidence is received from the VA treating facility, an addendum opinion should be sought which considers all of the evidence now of record.

Accordingly, the case is REMANDED for the following actions:
(The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VA outpatient treatment records, to include any chest X-rays conducted, dated from February 2011 to the present, and associate them with the claims file. 

2.  If, and only if, any additional chest X-ray reports are associated with the claims file, forward the Veteran's claims file to the VA examiner who conducted the March 2010 VA examination, or another VA examiner with appropriate expertise in diagnosing respiratory disorders.  Ask that he or she review the claims file, to include newly-acquired VA treatment records and the Veteran's testimony at his April 2012 Board hearing, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD is related to his military service, to include his service aboard the USS Champlain, the USS Hornet, and the USS Erben.  If appropriate, the examiner should comment on Veteran's post-service employment history working in steel mills, and/or his tobacco use, which ended in 1991.  The examiner should fully explain his or her opinion and reasoning, citing to claims file documents as appropriate.

3.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

